Case 20-15810-MAM Doc58 Filed 12/17/20 Page 1of4

UNITED STATES BANKRUPTCY COURT, SOUTHERN DISTRICT OF FLORIDA

CHAPTER 13 PLA dividual Adjustment of Deb

 

 

 

 

CI Original Plan
Cl Amended Plan (Indicate 1st, 2nd, etc. Amended, if applicable)
[a] 3rd Modified Plan (Indicate ist, 2nd, etc. Modified, if applicable}
DEBTOR: Pattiann Oldham JOINT DEBTOR: CASE NO.: 20-15810-MAM
SS#: xxx-xx- 9964 SSH: XXXx=XxX-
L NOTICES
To Debtors: Plans that do not comply with local rules and judicial rulings may not be confirmable, All plans, amended plans

and modified plans shall be served upon all creditors and a certificate of service filed with the Clerk pursuant to
Local Rules 2002-1 (C5), 3015-1(B)(2), and 3015-2. Debtor(s) must commence plan payments within 30 days of
filing the chapter 13 petition or within 30 days of entry of the order converting the case to chapter 13.

To Creditors: Your rights may be affected by this plan. You must file a timely proof of claim in order to be paid. Your claim may
be reduced, modified or eliminated.

To All Parties: The plan contains no nonstandard provisions other than those set out in paragraph VIL. Debtor(s) must check one
box on each Line listed below in this section to state whether the plan includes any of the following:

 

 

 

 

 

The valuation of a secured claim, set out in Section Tif, which may result in a .

partial payment or no payment at all to the secured creditor * Im] Included [1 Not included
Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest, set [1] Included [M| Not included
out in Section Il

Nonstandard provisions, set out in Section VIII [m) Included [ j Not included

 

 

II. PLAN PAYMENTS, LENGTH OF PLAN AND DEBTOR(S)' ATTORNEY'S FEE

A. MONTHLY PLAN PAYMENT: This Plan pays for the benefit of the creditors the amounts listed below, including trustee's
fees of 10%, beginning 30 days from the filing/conversion date. In the event the trustee does not retain the full 16%, any unused
amount will be paid to unsecured nonpriority creditors pro-rata under the plan:

1. $1,176.50 for months 1 to_7_;

for months & to

2. ($5,134.60 ;

 

3. $3,238.73 formonths 9 to 40;
4. $3,105.48 for months 41 to 60;
B. DEBTORS) ATTORNEY'S FEE: []NONE [| PRO BONO
Total Fees: $8200.00 Total Paid: $1690.00 Balance Due: $6510.00
Payable $112.69 ‘month (Months 1 to 7 )
Payable $1,844.66 ‘month (Months 8 to)
Payable $121.14 /month (Months 9 to 40 )

Allowed fees under LR 2016-I(B)(2) are itemized below:
Attorney Fee: $4,500.00; Costs: $150.00; MMM fee: $2500.00; MMM Costs advanced as fee: $550.00.; Modify: $500.00.

 

Applications for compensation must be filed for all fees over and above the Court's Guidelines for Compensation.

 

 

 

Til. REA NT OF SECURED CLAIMS
A. SECURED CLAIMS: [7] NONE
[Retain Liens pursuant to 11 U.S.C, §1325 (a)(5}] Mortgage(s)/Lien on Real or Personal Property:

 

 

L. Creditor: U.§. Bank ‘Trust National Association, as Trustee of the Chalet Series IM Trust/SN Servicing Corporation
Address: 323 5th Street Arrearage/ Payoff on Petition Date 52,166.07

 

 

 

LF-SM (rev. 10/3/17} Page 1 oF4
Case 20-15810-MAM Doc58 Filed 12/17/20 Page 2 of 4

 

 

 

Debtor(s): Pattiann Oldham Case number: 20-15810-MAM
Eureka, CA 95501 Arrears Payment (Cure) $984.27 /month (Months 8 to 60
Ri P it intain 810.

Last 4 Digits of egular Payment (Maintain) $810.13 fmonth (Months 1 to 7)
Account No.: 1531 Regular Payment (Maintain) $1,546.87 jmonth (Months 8 to 60 )
Other:
[a] Real Property Check one below for Real Property:

[_ Principal Residence [m|Escrow is included in the regular payments

[mlOther Real Property ([]The debtor(s) will pay [_]taxes [_linsurance directly
Address of Collateral:
6369 Ungerer St.

Jupiter, FL 33458
[_] Personal Property/Vehicle

Description of Collateral: Mortgage for Real Property Located at: 6369 Ungerer Street, Jupiter, FL 33458

 

2. Creditor: Loxahatchee River District

 

 

Address; 2500 Jupiter Park Dr. Arrearage/ Payoff on Petition Date $5,192.72
Jupiter, FL, 33458-8964 Payoff (Including 12% monthly interest) $48.00 ‘month (Months 1 to 7)

Last 4 Digits of Payoff (Including 12% monthly interest) $91.64 ‘month (Months 8 to 60}
Account No.: 6000 :
Other:
(ml Real Property Check one below for Real Property:

[m[Principal Residence [mEscrow is included in the regular payments

[_ [Other Real Property []The debtor(s) will pay [_]taxes {_ insurance directly
Address of Collateral:
6369 Ungerer Street
Jupiter, FL 33458

[—] Personal Property/Vehicle
Description of Collateral: Sewer Services for Property Located At: 6369 Ungerer Street, Jupiter, FL 33458

 

 

 

 

B. VALUATION OF COLLATERAL: [7] NONE

IF YOU ARE A SECURED CREDITOR LISTED BELOW, THE PLAN SEEKS TO VALUE THE COLLATERAL
SECURING YOUR CLAIM IN THE AMOUNT INDICATED. A SEPARATE MOTION WILL ALSO BE SERVED UPON
YOU PURSUANT TO BR 7004 AND LR 3015-3.

1, REAL PROPERTY: [ij] NONE
2, VEHICLES(S): [[} NONE

 

LF-31 (rev. 10/3/17} Page 2 of 4
Case 20-15810-MAM Doc58 Filed 12/17/20 Page 3 of 4

 

 

 

Debtor(s): Pattiann Oldham Case nuntber: 20-15810-MAM
1. Creditor: Santander Consumer USA _| Value of Collateral: $3,500.00 Payment
Address: P.O.Box 560284 Amount of Creditor’s Lien: $6,167.25 _|Total paidin plan: _—_— $3,987.00
Dallas, TX 75356
Interest Rate: 5.00% ___ $36.85 /month (Months _1 to 7 }

Last 4 Digits of Account No.: 6036
VIN: 1GYEE637280212651

Description of Collateral:
2008 Cadillac SRX 100,00 mi
Vin: 1GYEE6372280212651

$70.36 /month (Months 8 to 60)

Check one below:
mom incurred 910 days or more pre-
petition

pcan incurred less than 910 days pre-
petition

 

 

 

 

 

3, PERSONAL PROPERTY: [lf] NONE

C. LIEN AVOIDANCE [lj] NONE
dD.

 

 

SURRENDER OF COLLATERAL: Secured claims filed by any creditor granted stay relief in this section shall not receive a
distribution fom the Chapter 13 Trustee.

fil] NONE

E. DIRECT PAYMENTS: Secured claims filed by any creditor granted stay relief in this section shall not receive a
fom the Chapter 13 Trustee.

CC] NONE

[il] The debtor(s) elect to make payments directly to each secured creditor listed below. The debtor(s) request that upon
confirmation of this plan the automatic stay be terminated in rem as to the debtor(s) and in rem and in personam as to any
codebtor(s) as to these creditors. Nothing herein is intended to terminate or abrogate the debtor(s)' state law contract rights.
Name of Creditor Last 4 Digits of Account No. Description of Collateral (Address, Vehicle, etc.)

Palm Beach County Tax 0100 Real Estate Taxes for Property Located At:
* Collector

distribution

6369 Ungerer Street
P.O, Box 3353 Jupiter, FL 33438
West Palm Beach, FL. (NOTE: These taxes are included as escrow in Debtor's
33402-3353

mortgage payment.)

 

IV. TREATMENT OF FEES AND PRIORITY CLAIMS [as defined in 11 U.S.C. §507 and 11 U.S.C. § 1322(a)(4)]
A. ADMINISTRATIVE FEES OTHER THAN DEBTORS(S)' ATTORNEY'S FEE: [il] NONE

 

B. INTERNAL REVENUE SERVICE: - [_] NONE
Total Due: $3,273.72 Total Payment $3,529.20
Payable: $32.62 ‘month (Months 1 to_7_ )
Payable: $62,28 ‘month (Months 8 to 60 )

 

 

 

C. DOMESTIC SUPPORT OBLIGATION(S): fl] NONE
D, OTHER: [mf] NONE
Vv. REATMENT OF UNSECURED NONPRIORITY CREDI ORS
A. Pay $67.74 /month (Months 8 to 60 )
Pro rata dividend will be calculated by the Trustee upon review of filed claims after bar date.

B. [[] If checked, the Debtor(s) will amend/modify to pay 100% to all allowed unsecured nonpriority claims.
C. SEPARATELY CLASSIFIED: [if] NONE

 

LF-31 (rev. 10/3/17) Page 3 of 4
Case 20-15810-MAM Doc58 Filed 12/17/20 Page 4of 4

Debtor(s): Pattiann Oldham Case number; 20-15810-MAM

*Debtor(s) certify the separate classification(s) of the claim(s) listed above will not prejudice other unsecured nonpriority

creditors pursuant to 11 U.S.C. § 1322.

Vi EXECUTORY CONTRACTS AND UNEXPIRED LEASES: Secure
section shall not receive a distribution from the Chapter 13 Trustee.

d claims filed by any creditor/lessor granted stay relief in this

[| NONE
VI. INCOME TAX RETURNS AND REFUNDS: [i] NONE
VII NON-STANDARD PLAN PROVISIONS f] NONE
vision not otherwise included in the Local

fm| Nonstandard provisions must be set forth below. A nonstandard provision is a pro
Form or deviating from it. Nonstandard provisions set out elsewhere in this plan are void.
IRS on its priority claim. No separate motion will be filed to allow this treatment. Any

Debtor is paying 3% interest to the
t file a timely objection or they will be bound by the terms of this plan.

creditors having an objection to this treatment mus’
[7] Mortgage Modification Mediation

PROPERTY OF THE ESTATE WILL VEST IN THE DEBTOR(S) UPON PLAN CONFIRMATION.

I declare that the foregoing chapter 13 plan is true and correct under penalty of perjury.

 

 

 

fs/ Pattiann Oldham Debtor December 17, 2020 Joint Debtor
Pattiann Oldham Date Date
Attorney with permission to sign on Date

Debtor(s) behalf

By filing this document, the Attorney for Debtor(s) or Debtor(
order of the provisions in this Chapter 13 plan are identical to
contains no nonstandard provisions other than those set out in paragraph VIIL

s), if not represented by counsel, certifies that the wording and
those contained in Local Form Chapter 13 Plan and the plan

LF-31 (rev. 10/3/17) Page 4 of 4
